tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org organization name xx date address address org address uil employer identification person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated february 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s u s_corporation income_tax return for the year s ended june 20xx and june 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations tak exempt and -government entities division org address department of the treasury internal_revenue_service wells fargo place east 7th street - suite 1130b st paul mn date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v form 886-a explanation of items sched or exhibit year period ended name of taxpayer org june 20xx june 20xx legend org organization name xx date co-1 company co-2 company issue revocation of exempt status facts org was organized to conduct social activities for the members of the co-1 according to irs records the club was granted exemption from income_tax as an organization described in sec_501 in the members are also members of the org according to the form_1024 the social activities which will be conducted consisted of golf outings dances fish fries and other social activities the organization also conducted fundraising activities in the form of raffles according to the taxpayer receipts will principally be due from bar sales rental of facilities management fee from and bingo all activities were open to members and nonmembers with the exception of the management fee however the organization did not keep record of the amount of member and nonmember income for the bar and pull-tab sales org conducted charitable gaming on-site and off-site the bar was operated on-site however the off-site location for the operation of pull-tab sales were at the co-2 all gambling and bar operations were reported on form 990-t as unrelated_business_income the organization has made its lawful expenditures donations the organization filed forms and 990-t for the years ending june 20xx and june 20xx law internal_revenue_code sec_501 provides for the exemption from federal income taxes for social clubs income_tax regulation sec_1_501_c_7_-1 states that if a social_club makes its social and recreational facilities available to the general_public it will not qualify for tax-exempt status however revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within thi sec_35 limit no more than of a club’s gross_receipts may be derived from nonmember use of the club’s facilities and or services or from other activities not furthering social or recreational purposes for members if these standards are exceeded a social_club will not qualify for exemption pursuant to sec_501 the committee reports for public law senate report no 2d session c b state that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their memberships without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items sched or exhibit year period ended _ name of taxpayer org june 20xx june 20xx legend org organization name xx date co-1 company co-2 company up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts additionally activities conducted by a social_club need to further its exempt purposes traditional business activities are those activities that further a social_club even if conducted solely on a membership basis activities that are not in furtherance of a social club’s exempt_purpose are referred to as nontraditional business activities a social_club is prohibited from conducting more than an insubstantial amount of nontraditional business activities the prohibition against the conduct of nontraditional business activities applies equally to business with member and nonmembers government’s position it was determined the gambling activity carried on off-site at the co-2 by nontraditional business activity the selling of pull-tabs at a location separate from the facility where the social and recreational activities are carried out does not promote the social and recreational purposes of the club isa during the examination the following were noted co-2 receipts off-site total gross_receipts percentage 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure since the sales from the co-2 were unable to be traced to members all sales will be treated as sales from non- members as a result the organization had a non-member percentage of for 20xx and for 20xx for off-site gambling these percentages are more than the allowed percentage fro non-members additionally activities conducted by a social_club need to further its exempt purposes traditional business activities are those activities that further a social_club even if conducted solely on a membership basis activities that are not in furtherance of a social club’s exempt_purpose are referred to as nontraditional business activities a social_club is prohibited from conducting more than an insubstantial amount of nontraditional business activities the prohibition against the conduct of nontraditional business activities applies equally to business with member and nonmembers during the examination the following were noted department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items org june 20kx june 20xx xx date co-1 company co-2 company name of taxpayer legend org organization name sched or exhibit year period ended co-2 receipts off-site on-site gambling - non-member on-site bar concessions hall rentals - non- member total gross_receipts from ubi total gross_receipts percentage 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure thus gambling activities are more than insubstantial and also the club consistently exceeds the permitted threshold of receiving up to percent of their gross_receipts including investment_income from sources outside of their memberships without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public thus nontraditional business activities are more than insubstantial and also the club consistently exceeds the of gross_receipts from nonmember sources additionally the organization kept no contemporaneous_records of nonmember use of its facility and activities org operated the bar there were no contemporaneous_records of these events were available pull-tab sales and hall rentals were open to nonmembers as well as members and no tecords of nonmember income were kept due to the substantial amount of nontraditional income and because the club consistently receives more than of its gross_receipts from sources outside the membership no longer meets the requirements of sec_501 the taxpayer’s exempt status should be revoked effective july 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statue under g these periods include the years ending june 20xx and june 20xx department of the treasury - internal_revenue_service form-886-a rev page form 886-a explanation of items sched or exhibit year period ended name of taxpayer org june 20xx june 20xx legend org organization name xx date co-1 company co-2 company taxpayer’s position the taxpayer’s position is unknown the taxpayer will be given days to respond to the proposed change conclusion if you agree an officer should sign and return the form 6018-a to me along with forms for the years ending june 20xx and june 20xx if you disagree please let me know and we can arrange a meeting with the group manager based upon the information noted above it is proposed the exempt status of the organization be revoked as of the fiscal_year ending june 20xx form_1120 u s_corporation income_tax return should be obtained for the fiscal years june 20xx to the present if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with internal_revenue_code of c the organization may re-apply for tax exemption under sec_501 as long as it can be determined their activities further their exempt_purpose please keep in mind forms needs to be prepared so that they comply with sec_277 i have attached a worksheet to demonstrate the allocation between member and nonmember income and deductions a general_rule - in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members department of the treasury - internal_revenue_service form-886-a rev page
